Title: To George Washington from Major General Benjamin Lincoln, 28 September 1776
From: Lincoln, Benjamin
To: Washington, George



Fairfeild Sept. 28th 1776

The Militia from the State of Massachusetts Bay were directed by the General Court to receive their Amunition at this place and the Court Ordered out a quantity of Powder for that purpose which has not yet arrived—The Troops are Collecting here and finding it dificult to git supplies and detaining them till the Powder shall come in will greatly incommode those who are following and being informed that there was a large Continental magazine of Powder at Stamford I ordered the Companies now here to march to that Town immediately hopeing that the men can be supplied there[.] if so I can replace the powder by Ordering forward some Sent from the state of Mass. Bay[.] I supposed the orders for marching the men were necessary even if they could not be supplied at Stamford as it would be dispersing them in such Division as would facilitate their being Billetted by the inhabitants: As I have missed your Excellency[’s] Orders sent forward I hope to receive them on the Road by the bearer hereof Major Turner who will wait your direction. I am with perfect regard & Esteem, Sir, your most devoted Hum. Servant.
